        19-13895-jlg      Doc 406      Filed 04/13/21 Entered 04/13/21 11:45:05                Blank Notice
                                             (wysiwyg) Pg 1 of 1
                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF NEW YORK
                                               One Bowling Green
                                            New York, NY 10004−1408


IN RE: Orly Genger                                         CASE NO.: 19−13895−jlg

Social Security/Taxpayer ID/Employer ID/Other Nos.:        CHAPTER: 7
xxx−xx−8893




                 NOTICE TO ALL CREDITORS AND INTERESTED PARTIES



Please be advised that the matters scheduled for April 14, 2021 at 9:00 a.m. has been rescheduled to April 14, 2021 at
5:00 p.m.



Dated: April 13, 2021                                        Vito Genna
                                                             Clerk of the Court
